IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JERMAINE TERRELL MILLER,                : No. 155 MM 2014
AGGRIEVED PARTY,                        :
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS, 39TH             :
DISTRICT-FRANKLIN,                      :
                                        :
                   Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of November, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.